Citation Nr: 1635106	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to January 7, 2013, and rated 50 percent disabling effective January 7, 2013.

2.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, with chronic thoracolumbar spine strain, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for left ankle degenerative joint disease, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for right ankle degenerative joint disease, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for chondromalacia patella, right knee, currently rated as 10 percent disabling.

6.  Entitlement to a higher initial rating for degenerative arthritis, left knee, currently rated as 10 percent disabling.

7.  Entitlement to a higher initial rating for status post left wrist fracture with residual sprain, currently rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for bilateral pes planus with bilateral plantar fasciitis and mild degenerative joint disease of the bilateral great toes, currently rated as 0 percent disabling.

9.  Entitlement to a total disability based on individual unemployability (TDIU) prior to August 22, 2014.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2012; a statement of the case was issued in May 2014; and a substantive appeal was received in June 2014.   

The RO, in its January 2012 rating decision, granted service connection for PTSD and assigned a 30 percent rating.  The RO has since issued a May 2014 rating decision in which it increased the Veteran's rating for PTSD to 50 percent, effective January 7, 2013.  Since the effective date of the increase does not date back to the date of service connection (the date following the Veteran's separation from service), there are two distinct time periods to consider.

In March 2012, the filed a claim for entitlement to a TDIU.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  In this case, the RO issued an August 2015 rating decision in which it granted a TDIU effective August 22, 2014.  Since the effective date of the grant does not date back to the date of the claim, the Board has added the issue of entitlement to a TDIU rating prior to August 22, 2014.

The Board notes that a June 2010 VA Form 21-22 lists the Military Order of the Purple Heart as the Veteran's representative.  A December 2013 Form 21-22 lists the North Carolina DVA as his representative.  However, in June 2014, the Veteran stated that he would represent himself.  In June 2016, the Board confirmed that the Veteran would represent himself.

The issues of entitlement to higher ratings for a back disability, bilateral ankle disabilities, bilateral knee disabilities, a left wrist disability, and flat feet, and the issue of entitlement to a TDIU prior to August 22, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective December 1, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week.

2.  The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.     


CONCLUSIONS OF LAW

1.  Effective December 1, 2010, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code PTSD (2015).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2011, May 2012, January 2013, and June 2015 which are fully adequate.  The examiners reviewed the claims file in conjunction with the examination, and address all the relevant rating criteria.  The Veteran has also submitted a November 2010 correspondence from a private doctor.  This opinion has also been considered by the Board.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran submitted a November 2010 correspondence from Dr. E.W.H (VBMS, 7/26/10).  He stated that he examined the Veteran in October 2010.  He noted that the Veteran has been married for 8 years and that this was his second marriage.  He stated that the Veteran began having nightmares immediately following Desert Storm and that he currently has nightmares every night, waking in panic and sweats lasting one to two hours.  The Veteran reported experiencing flashbacks on a daily basis.  He also reported constant anxiety and occasional panic attacks.  He reported that he averages three to four hours of sleep per night, waking multiple times per night.  He reported intrusive thoughts, being easily startled, being hyper vigilant, being unable to tolerate anyone behind him.  He stated that he socializes only with family.  Dr. E.W.H. stated that the Veteran's recent memory was severely impaired, so that he often cannot remember what he reads and he occasionally gets lost when traveling.  His working memory was 100 percent impaired.  He stated that anger, sadness, and fear come upon him 80 percent of the time without his understanding of why.  Dr. E.W.H. noted that this indicates the Veteran's prefrontal cortex is dysfunctional.

The Veteran reported that he hears his name called once per day; hears cars drive up at his residence one to two times per day; and hears noises in the house one to two times per day.  He also reported seeing shadows moving out of the corners of his eyes at least once per day.  All these hallucinations occur when no one or nothing is there.  The Veteran reported that he feels depressed 50 percent of the time with low energy and little interest in things.  He reported crying spells 40 percent of the time and reported that he easily becomes angry and agitated.  He stated that he feels helpless and suicidal at times

Dr. E.W.H. opined that as a result of the Veteran's PTSD, he was severely comprised in his ability to have social relationships and he was unable to sustain work relationships.  He found that the Veteran was therefore permanently and totally disabled and unemployable.  He diagnosed the Veteran with PTSD and major depression, and assigned a Global Assessment of Functioning (GAF) score of 40.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in February 2015.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as examiners evaluated the Veteran under DSM-IV, the Board notes their findings.  

The Veteran underwent a VA examination in November 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported re-experiencing stressors with recurrent recollections on a daily basis.  He also reported having nightmares once per week.  He reported has marked anxiety whenever he is stuck in increasing amounts of traffic.  He denied flashbacks or intense distress.  He reported that he avoids thinking or talking about his time his time in the Gulf.  He avoids going onto the military post, being in a cemetery or driving by cemeteries, and watching war movies or the news.  He stated that he feels detached from people.  He also reported a restricted range of affect.  He denied memory loss for the trauma, decreased interest in activities, and a sense of a foreshortened future.  He stated that he gets four hours of broken sleep throughout the night.  He reported irritability and being easily startled by any type of noise.  He
endorsed hypervigilance in the form of checking doors and windows, setting an alarm, and keeping his weapon with him at night.  He admitted to a slight degree of difficulty concentrating.  He denied a history of violent behavior or panic attacks.  He stated that he has not had any suicidal thoughts lately and has never attempted suicide.  

The Veteran reported that he has a good relationship with both of his adoptive parents.  The Veteran has one brother and one sister, as well as two brothers and a sister from his father (but he reported minimal interactions with them).  His second marriage has lasted nine years and counting.  He has a 16-year-old daughter and a five-year-old daughter.  

The Veteran denied any legal problems after the service.  He suffers from numerous physical disabilities that he believes prevent him from seeking employment.  Since his discharge from service, he has not been working and had no major plans in terms of working.  He was considering taking some online classes.  

The Veteran denied any changes in his basic activities of daily living or ability to do
chores.  However, he does not feel he is capable of working due to irritability and back pain.  He reported limitations secondary to physical health; and a decrease in social and recreational activities.  He stated that he has difficulty feeling attached to his family but otherwise does okay.

Upon examination, the Veteran was appropriately dressed and groomed.  He was pleasant with the examiner and the office staff.  He showed no signs of psychomotor agitation or retardation.  His mood was described as depressed.  His affect was restricted.  His speech was normal in tone, rate, and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis.  He denied suicidal or homicidal ideas.  The Veteran was judged to be a reliable historian.  Suspiciousness was absent.  Concentration was normal.  Panic attacks were absent.  The Veteran was able to understand simple and complex commands and did not appear to be a threat of danger to himself or others.  The examiner diagnosed PTSD and assigned a GAF score of 60.

The examiner believed the Veteran was capable of managing his own funds.  She found that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  She noted that he is generally functioning well with normal routine behavior, self-care, and normal conversation.  Symptoms included depressed mood, disturbance of motivation and mood, chronic sleep impairment, difficulty in adapting to stressful circumstances including work
or a work-like setting.  With regards to the Veteran's inability to work at this time, the examiner noted that this was due partially to his back pain, partially to his irritability, and partially due to his waiting to see how things work with the VA in terms of the evaluation and assistance with helping him with career plans.

The Veteran underwent a psychological evaluation in May 2012 (VBMS, 8/15/14, SSA records, p. 81).  The Veteran reported panic attacks that occur two to three times per week that are triggered by crowds, traffic, intrusive thoughts of events that occurred during service.  He also felt depressed about his chronic pain.  He denied the presence of suicidal or homicidal ideation.  He reported varied sleep; but usually about four hours per night.  

Upon examination, the Veteran was neatly dressed and groomed.  He was polite, cooperative, and he answered questions to the best of his ability.  He appeared to minimize symptoms.  His thoughts appeared logical, coherent, reality based, and goal directed.  Associations were tight.  No delusional material was observed, nor did he appear to be psychotic.  He reported difficulty with anger, but felt it was under control.  He reported hearing his name called and seeing "flashes," but no other perceptual disturbances.  

The Veteran was fully oriented to person, place, time, and situation.  His memory was intact.  His insight was fair; and he appeared to be of average intelligence.  The examiner diagnosed him with PTSD and assigned a GAF score of 65.   

The Veteran underwent another VA examination in January 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has a good relationship with his biological mother and continues to have good relationships with both his adoptive parents.  He reported having "okay" relationships with his two siblings.  He stated that his relationship with his wife is "all right, not the greatest."  He reported having difficulty maintaining his role functioning; and having intermittent inability to perform leisure or enjoy cooking.  He reported having difficult establishing and maintaining relationships.  He stated that he retreats to his "man cave" and this has an effect on the family.

The Veteran reported that current symptoms include depression that is persistent and ongoing, and panic attacks as often as twice per week.  He stated that he cannot be out in public, has little patience and frustration tolerance, is easily irritated (people can provoke him just by their presence or slight verbal outburst).  Sleep was disturbed by nightmares 3-4 times per week; and some nights, he had an inability to return to sleep.

Upon examination, the Veteran presented as very tired and lethargic with mild psychomotor retardation.  His behavior was otherwise appropriate and he had moderate eye contact.  His affect was flattened and mood was disturbed for motivation, depression, and anxiety.  Communication, speech, concentration, thought processes, judgment, abstract thinking, and memory were within normal limits.  Panic attacks occurred twice per week on average.  There was no presence of obsessive compulsive disorder (OCD), suspiciousness, present or past delusions, hallucinations, or homicidal ideations.  He had occasional passive thoughts of death, and he stated that he tries to avoid having them.

The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once per week, near continuous panic or depression affecting the ability to function independently appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  There was no suspiciousness; memory loss; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; or 
disorientation to time or place.

The examiner found that the Veteran was capable of managing his affairs; and that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  He opined that it is unlikely he can work in a restaurant kitchen due to typical pressure and stresses that cooks are under during peak times.  He opined that the Veteran would not be able to work with co-workers with irritability/verbal outbursts.  He would have no ability to retreat from stress as need.  The Veteran did not appear to be any threat of danger or injury to self or others.  The examiner assessed the Veteran with a GAF of 55 if not working.  He estimated that if the Veteran worked, the GAF would fall to 50 or less due to interpersonal irritability and absence of resilience to normal stress.

The Veteran underwent another VA examination in June 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that since his most recent VA examination, his wife left him (approximately a year ago).  He stated that they have been living separately and that she will be filing for a divorce next week.  They had been married for 13 years.  Together, they have a 9 year old daughter.  The Veteran reported that he had a good relationship with his daughter but is estranged from his wife.  They talk when he has his daughter visiting but the conversations are strained.  He stated that he also has a daughter who attends college in Greensboro, and he speaks with her regularly.  He has maintained his activity level in social activities such as sitting around talking with a group of older guys who were cooks in the military like him.  On occasion, he
participates in cookouts for a Children's home and does volunteer activities such as mentoring boys during the school year.  He stated that he goes to church when he visits his mother.  He stated that his relationships with his mother and great aunt are good.  He spends most of his time alone.  He stated that he has not worked since he retired in 2010; and he has not continued his education.

Upon examination, the Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran was alert and oriented x4; and cognitively lucid.  His attention and concentration appeared to be within normal limits.  He was appropriately attired in civilian attire with adequate hygiene and he appeared his stated age.  He displayed no tics, tremors or abnormal movements.  He maintained good eye contact; and he was cooperative and pleasant.  The rate, rhythm, tone and volume of his speech were within normal limits.  His mood was at times depressed.  His affect was congruent with mood and expressed with restricted range.  His thoughts were linear and goal-directed and logical associations were observed.  There were no obsessions/compulsions/delusions; and there was no evidence of perceptual disturbances.  He was able to recall recent and remote information without any difficulty.  His insight and judgment were good.  His impulse control was intact.  His overall cognition was intact.  The Veteran was considered a reliable historian.  The examiner found that the Veteran was capable of managing his financial affairs.  

The examiner noted that the Veteran's PTSD continues to cause employability issues as he is easily irritated and avoids confined spaces and thus, would not be able to tolerate working in a confined space such as in a kitchen.  The examiner noted that the Veteran avoids crowded areas as much as possible.  The additional occupational stressors often experienced by cooks would likely increase his irritability and perhaps lead to outbursts with his coworkers and/or supervisors.  The examiner noted that the PTSD diagnosis is active and unchanged.  He found that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  

Analysis

Prior to January 7, 2013
The Board notes that prior to January 7, 2013, the Veteran's PTSD has been rated as 30 percent disabling.  In order to warrant a higher rating, the Veteran's PTSD would have had to have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The evidence prior to January 7, 2013 includes a November 2010 correspondence from Dr. E.W.H., a November 2011 VA examination, and a May 2012 psychological evaluation.  These three examination reports reflect very different degrees of the severity of the Veteran's symptoms.    

The November 2011 VA examiner specifically found that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  She also stated that the Veteran was generally functioning well with normal routine behavior, self-care, and normal conversation and assigned a GAF score of 60 (indicative of symptoms that were moderate bordering on mild).

The May 2012 examiner assigned a GAF score of 65 (indicating mild symptoms).  However, he noted that the Veteran reported panic attacks that occur two to three times per week.  He also reported hearing his name called and seeing "flashes," but no other perceptual disturbances.  

Finally, the November 2010 private doctor (Dr. E.W.H.) stated that the Veteran was having nightmares every night and flashbacks every day.  He also reported constant anxiety with occasional panic attacks.  The Veteran reported very little ability to socialize (only with family) and severe problems with memory.  He also reported hallucinations in the form of hearing his name called, hearing noises in the house, and seeing shadows moving out of the corners of his eyes at least once per day.  He reported crying spells 40 percent of the time; and feeling helpless and suicidal at times.  Dr. E.W.H. opined that as a result of the Veteran's PTSD, he was severely comprised in his ability to have social relationships and he was unable to sustain work relationships.  He assigned a GAF score of 40 (indicating some impairment in reality testing or communication).

The Board finds that two of the three examination reports (November 2011 and May 2012) fail to reflect most of the symptoms enumerated under the criteria for 50 percent.  However, there is little doubt that the Veteran's occupational and social abilities are impaired.  Additionally, two of the three examination reports (November 2010 and May 2012) reflect either constant anxiety or reports of panic attacks more than once per week (one of the enumerated symptoms for a 50 percent rating).  Given that two of the three examination reports reflect one of the enumerated symptoms, and in giving the benefit of the doubt to the Veteran, the Board finds that a rating of 50 percent is warranted effective December 1, 2010 (the date following the Veteran's separation from service).

The Board notes that in order to warrant a rating in excess of 50 percent, the Veteran's PTSD would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

As noted above, two of the three examination reports prior to January 2013 reflect mild to moderate symptoms.  Since then, the Veteran underwent two more VA examinations (January 2013 and June 2015).  The Board notes that the only medical evidence that would support the granting of a 70 percent rating is the November 2010 correspondence from Dr. E.W.H.  However, the severity of the symptoms expressed in that correspondence is not found in any of the four subsequent examinations (November 2011, May 2012, January 2013, and June 2015).  

There is little doubt that the Veteran's PTSD is manifested by occupational and social impairment.  However, most of the symptoms listed under the criteria for a 70 percent rating are not found corresponding medical evidence.  For example, the rating criteria include "the inability to establish and maintain effective relationships."  The Board notes that while the Veteran has difficulty establishing and maintaining relationships, he is able to do so.  At his January 2013 VA examination, the Veteran stated that he had a good relationship with his biological mother and with both adoptive parents.  He reported having "okay" relationships with his two siblings; and that the relationship with his wife was "all right, not the greatest."  The examiner found that the Veteran's PTSD was manifested by manifested by occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating).

At his June 2015 examination, the Veteran reported that he was divorcing from his wife; but that he had a good relationship with his daughter, his mother, and his great aunt.  He also reported that he spoke regularly with an older daughter who was attending college in Greensboro.  He reported that occasionally he would participate in cookouts for a Children's home and volunteer activities such as mentoring boys during the school year.  

There has been little to no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

The Board acknowledges that the Veteran has difficulty adapting to stressful circumstances (including working with other people).  However, the Veteran is able to maintain family relationships; and any deficiencies to his judgment, thinking and mood have not been severe enough to warrant a rating in excess of 50 percent.  At his most recent examination, the Veteran was alert and oriented x4; cognitively lucid; attention and concentration were within normal limits; he was appropriately attired with adequate hygiene; he displayed no tics, tremors or abnormal movements; he maintained good eye contact; he was cooperative and pleasant; the rate, rhythm, tone and volume of his speech were within normal limits; his mood was at times depressed but his affect was congruent with mood and expressed with restricted range; his thoughts were linear and goal-directed with logical associations; there were no obsessions/compulsions/delusions; and there was no evidence of perceptual disturbances; his insight and judgment were good; impulse control was intact; his overall cognition was intact; and he was considered a reliable historian capable of managing his financial affairs.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a rating in excess of 50 percent.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A rating of 50 percent, but no higher, is granted for PTSD effective December 1, 2010.

A rating in excess of 50 percent for PTSD is denied. 


REMAND

Knees, ankles, back, left wrist, flat feet
The Board notes that the most recent VA orthopedic examination is dated December 2012.  Moreover, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The December 2012 VA examination report indicates that the Veteran reported flare-ups of the left wrist, knees, ankles, and back (VBMS, 1/31/12, pgs. 8, 14, 21, 38).  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms, which include flare-ups manifested by pain, stiffness, swelling, and difficulty bending.  Range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's disabilities.

TDIU
The effective date of the Veteran's TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether increased ratings are warranted for the Veteran's service connected back, knee, ankle, left wrist, and flat feet disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his back, knee, ankle, feet, and left wrist disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


